09-3168-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A098 998 256
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11 th day of March, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                ROBERT A. KATZMANN,
 9                BARRINGTON D. PARKER,
10                        Circuit Judges.
11       _______________________________________
12
13       CHEN WEN ZHENG,
14                Petitioner,
15
16                         v.                                   09-3168-ag
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Yu Zhang, Law Offices of Fuhao Yang,
25                                     PLLC, New York, N.Y.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General, Civil Division; Terri J.
29                                     Scadron, Assistant Director; Greg D.
30                                     Mack, Senior Litigation Counsel,
31                                     United States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Chen Wen Zheng, a native and citizen of the

6    People’s Republic of China, seeks review of a June 29, 2009,

7    order of the BIA affirming the April 16, 2007, decision of

8    Immigration Judge (“IJ”) Robert D. Weisel denying Zheng’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).        In re Chen

11   Wen Zheng, No. A098 998 256 (B.I.A. June 29, 2009), aff’g

12   No. A098 998 256 (Immig. Ct. N.Y. City Apr. 16, 2007).          We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.        See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

18   Because the BIA assumed Zheng’s credibility for purposes of

19   its analysis, we will do the same.     See id.     The applicable

20   standards of review are well-established.        See 8 U.S.C.

21   § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546 F.3d 138,

22   157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d


                                  2
1    99, 110 (2d Cir. 2008).

2           In the absence of past persecution, an alien can

3    demonstrate eligibility for asylum if he can show that he

4    has a well-founded fear of future persecution on account of

5    a protected ground.     8 C.F.R. § 1208.13(b)(2)(i). 1   However,

6    an applicant is not eligible for asylum when he “could avoid

7    future persecution by relocating to another part of [his]

8    country of nationality or, if stateless, another part of

9    [his] country of last habitual residence, and under all the

10   circumstances, it would be reasonable to expect [him] to do

11   so.”    See id. § 1208.13(b)(2)(ii).   Here, the IJ found that

12   internal relocation was a reasonable option for Zheng.

13   Zheng did not challenge that finding on appeal to the BIA.

14   But the BIA did consider the issue and affirmed the IJ’s

15   finding.     We do the same. See Xian Tuan Ye v. DHS, 446 F.3d

16   289, 296-97 (2d Cir. 2006).

17          Zheng asserts that: (1) it is extremely difficult to

18   change residences in China because of government oversight;



              1
             As the government argues in its brief, Zheng waives
       any challenge to the IJ’s finding that he failed to
       establish past persecution on account of his practice of
       Falun Gong. See Yueqing Zheng v. Gonzales, 426 F.3d 540,
       545 n.7 (2d Cir. 2005).


                                     3
1    and (2) because the Chinese government oversees the

2    activities of local officials, individuals cannot relocate

3    to avoid persecution.   These arguments are unavailing given

4    that Zheng’s parents have already relocated within China,

5    and have been able to practice Falun Gong for two years

6    without any incidents of harassment or detention.     See

7    Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999)

8    (finding that where an asylum applicant’s family members

9    continued to live in her native country, any well-founded

10   fear was diminished).   The IJ’s relocation finding was

11   dispositive of Zheng’s applications for asylum, withholding

12   of removal, and CAT relief.    See 8 C.F.R. §

13   1208.13(b)(1)(i)(B), 1208.16(b)(2), 1208.16(c)(3)(ii).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot. Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25




                                    4